

115 HR 4012 IH: NIE on Iranian Proxy Forces Act
U.S. House of Representatives
2017-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4012IN THE HOUSE OF REPRESENTATIVESOctober 11, 2017Mr. Schneider (for himself, Mr. Meadows, Mr. Franks of Arizona, Mr. Suozzi, Mr. Gottheimer, Mr. Correa, Ms. Sinema, Mr. Gene Green of Texas, Mr. Brendan F. Boyle of Pennsylvania, Mrs. Walorski, Mr. Yoho, Mrs. Murphy of Florida, and Ms. Titus) introduced the following bill; which was referred to the Permanent Select Committee on Intelligence, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require a National Intelligence Estimate on Iranian proxy forces, and for other purposes.
	
 1.Short titleThis Act may be cited as the NIE on Iranian Proxy Forces Act. 2.National Intelligence Estimate (a)FindingsCongress finds the following:
 (1)Hizballah is active in Syria and its fighters have helped President Bashar Al-Assad maintain regime control.
 (2)Hizballah fighters are returning to Lebanon more battle-tested and more capable than ever before. (3)In 2006, Hizballah’s rocket and missile arsenal in Lebanon was approximately 15,000; however, by 2017, this figure has grown ten-fold to more than 150,000.
 (4)Iran, through various means, illicitly transfers weapons to Hizballah. (5)Iran is reportedly building missile production facilities in Lebanon to enable an indigenous rocket-producing capability for Hizballah.
 (b)National Intelligence EstimateNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the Secretary of State, shall produce a National Intelligence Estimate—
 (1)on Iranian support of proxy forces in Syria and Lebanon; and (2)assessing the increased threat posed to Israel, other United States regional allies, and other specified interests of the United States as a result of such support.
 (c)Matters To Be includedThe National Intelligence Estimate required under subsection (b) shall include, at a minimum, information relating to the following matters with respect to both the strategic and tactical implications for the United States and its allies:
 (1)A description of arms or related material transferred by Iran to Hizballah since March 2011, including the number of such arms or related material and whether such transfer was by land, sea, or air, as well as financial and additional technological capabilities transferred by Iran to Hizballah.
 (2)A description of Iranian and Iranian-controlled personnel, including Hizballah, Shiite militias, and Iran’s Revolutionary Guard Corps forces, operating within Syria, including the number and geographic distribution of such personnel operating within 30 kilometers of the Israeli borders with Syria and Lebanon as well as Deir al Zour, Syria.
 (3)An assessment of Hizballah’s operational lessons learned based on its recent experiences in Syria. (4)A description of any rocket–producing facilities in Lebanon for non-state actors, including whether such facilities were assessed to be built at the direction of Hizballah leadership, Iranian leadership, or in consultation between Iranian leadership and Hizballah leadership.
 (5)An analysis of the foreign and domestic supply chains that significantly facilitate, support, or otherwise aid Hizballah’s acquisition or development of missile production facilities, including the geographic distribution of such foreign and domestic supply chains.
 (6)An assessment of the provision of goods, services, or technology transferred by Iran or its affiliates to Hizballah to indigenously manufacture or otherwise produce missiles.
 (7)An identification of foreign persons that are, based on credible information, facilitating the transfer of significant financial support or arms or related material to Hizballah.
 (8)A description of Russia’s tactical and strategic collaboration with Iranian and Hizballah elements in Syria.
 (9)A description of the threat posed to Israel and other United States partners in the Middle East by the transfer of arms or related material or other support offered to Hizballah from Iran.
 (d)Submission to CongressUpon completion of the National Intelligence Estimate required under subsection (b), the Director of National Intelligence shall submit to the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Development, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate a copy of such estimate.
 (e)Arms or related material definedThe term arms or related material means— (1)nuclear, biological, chemical, or radiological weapons or materials or components of such weapons;
 (2)ballistic or cruise missile weapons or materials or components of such weapons; (3)destabilizing numbers and types of advanced conventional weapons;
 (4)defense articles or defense services, as those terms are defined in paragraphs (3) and (4), respectively, of section 47 of the Arms Export Control Act (22 U.S.C. 2794);
 (5)defense information, as that term is defined in section 644 of the Foreign Assistance Act of 1961 (22 U.S.C. 2403); or
 (6)items designated by the President for purposes of the United States Munitions List under section 38(a)(1) of the Arms Export Control Act (22 U.S.C. 2778(a)(1)).
				3.Strategy
 (a)In generalNot later than 60 days after completion of the National Intelligence Estimate required under section 2(b), the President shall transmit to Congress a strategy to prevent Iran from expanding its power in Syria and Lebanon.
 (b)Matters To Be includedSuch strategy shall include plans to— (1)limit Iranian and Iranian-controlled personnel, including Hizballah, Shiite militias, and Iran’s Revolutionary Guard Corps forces, operating within Syria and Lebanon; and
 (2)work with United States allies to prevent Iranian and Iranian-controlled personnel access to areas in Syria liberated by United States-backed forces.
				